Exhibit 10.41

SENIOR VICE PRESIDENT

[AMENDED AND RESTATED] CHANGE OF CONTROL EMPLOYMENT AGREEMENT

This [Amended and Restated] Change of Control Employment Agreement (“Agreement”)
is made and entered into as of                    , 2006 by and between SUPERIOR
ESSEX INC., a Delaware corporation (the “Company”), and [NAME OF SENIOR VICE
PRESIDENT] (the “Executive”).  [This Agreement amends and restates that certain
Change of Control Employment Agreement dated as of                   , 2004 by
and between the Company and the Executive.]

The Board of Directors of the Company (the “Board”), has determined that it is
in the best interests of the Company and its shareholders to assure that the
Company will have the continued dedication of the Executive, notwithstanding the
possibility, threat or occurrence of a Change of Control.  The Board believes it
is imperative to diminish the inevitable distraction of the Executive by virtue
of the personal uncertainties and risks created by a pending or threatened
Change of Control and to encourage the Executive’s full attention and dedication
to the Company currently and in the event of any threatened or pending Change of
Control, and to provide the Executive with compensation and benefits
arrangements upon a Change of Control that ensure that the compensation and
benefits expectations of the Executive will be satisfied and that are
competitive with those of other corporations.  Therefore, in order to accomplish
these objectives, the Board has caused the Company to enter into this Agreement.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

1.             Effect of Agreement.  (a)  Unless and until there occurs, during
the Term of this Agreement, either a Change of Control or a termination of the
Executive’s employment in anticipation of a Change of Control as contemplated by
Section 3(d), (i) Sections 2, 3 and 4 of this Agreement shall have no effect and
shall not give rise to any rights of the Executive, (ii) the Executive’s
employment shall be “at will,” except as may be otherwise provided in any
Employment Agreement, and (iii) upon any termination of the Executive’s
employment, the Executive shall have no further rights under this Agreement. 
Nothing in this Section 1(a) affects the Term of this Agreement.

(b)           From and after the first date during the Term of this Agreement on
which a Change of Control occurs, this Agreement shall supersede any Employment
Agreement except to the extent otherwise provided in such Employment Agreement,
but shall have no effect on any Other Agreement or Other Plan, except as
specifically provided in Section 2(e) or Section 5.

2.             Terms of Employment.  This Section 2 sets forth the terms and
conditions on which the Company agrees to employ the Executive during the period
(the “Protected Period”) beginning on the first day during the Term of this
Agreement on which a Change of Control occurs and ending on the first
anniversary of that date, or such earlier date as the Executive’s employment
terminates as contemplated by Section 3.


--------------------------------------------------------------------------------



(A)             POSITION AND DUTIES.


(I)             DURING THE PROTECTED PERIOD, THE EXECUTIVE SHALL SERVE AS A
SENIOR VICE PRESIDENT WITH SUBSTANTIALLY THE SAME DUTIES, RESPONSIBILITY AND
AUTHORITY AND WITH RESPECT TO THE SAME BUSINESS UNIT AS THE EXECUTIVE SERVED
DURING THE 120 DAY PERIOD PRIOR TO THE CHANGE OF CONTROL.


(II)            DURING THE PROTECTED PERIOD, THE EXECUTIVE WILL DEVOTE THE
EXECUTIVE’S FULL BUSINESS TIME AND BEST EFFORTS TO THE PERFORMANCE OF THE
EXECUTIVE’S DUTIES HEREUNDER AND WILL NOT ENGAGE IN ANY OTHER BUSINESS,
PROFESSION OR OCCUPATION FOR COMPENSATION OR OTHERWISE WHICH WOULD CONFLICT OR
INTERFERE, IN ANY SIGNIFICANT RESPECT, WITH RENDERING SUCH SERVICES EITHER
DIRECTLY OR INDIRECTLY, WITHOUT THE PRIOR WRITTEN CONSENT OF THE EXECUTIVE VICE
PRESIDENT TO WHICH THE EXECUTIVE REPORTS OR, IF NONE, THE CHIEF EXECUTIVE
OFFICER (“SUPERVISING OFFICER”). NOTWITHSTANDING THE FOREGOING, THE EXECUTIVE
MAY (X) WITHOUT THE PRIOR APPROVAL OF THE SUPERVISING OFFICER, MAKE AND MANAGE
PERSONAL BUSINESS INVESTMENTS OF THE EXECUTIVE’S CHOICE AND (Y) SERVE IN ANY
CAPACITY WITH ANY CIVIC, EDUCATIONAL OR CHARITABLE ORGANIZATION OR ANY
GOVERNMENTAL ENTITY OR TRADE ASSOCIATION; PROVIDED THAT IN EACH CASE, AND IN THE
AGGREGATE, SUCH ACTIVITIES ARE IN ACCORDANCE WITH THE COMPANY’S CODE OF ETHICS
AND RELATED POLICIES AND DO NOT CONFLICT OR INTERFERE, IN ANY SIGNIFICANT
RESPECT, WITH THE PERFORMANCE OF EXECUTIVE’S DUTIES HEREUNDER OR CONFLICT WITH
SECTIONS 7 OR 8.


(B)          BASE SALARY.  DURING THE PROTECTED PERIOD, THE COMPANY SHALL PAY
THE EXECUTIVE A BASE SALARY AT THE HIGHEST ANNUAL RATE IN EFFECT DURING THE 120
DAYS PRIOR TO THE CHANGE OF CONTROL (“BASE SALARY”), PAYABLE IN REGULAR
INSTALLMENTS IN ACCORDANCE WITH THE COMPANY’S USUAL PAYMENT PRACTICES (BUT NOT
LESS OFTEN THAN MONTHLY).  DURING THE PROTECTED PERIOD, THE EXECUTIVE’S BASE
SALARY MAY BE INCREASED BUT SHALL NOT BE DECREASED.


(C)          ANNUAL BONUS.  DURING THE PROTECTED PERIOD, THE EXECUTIVE SHALL BE
ELIGIBLE TO EARN AN ANNUAL BONUS AT A TARGET RATE NO LESS THAN THE TARGET RATE
IN EFFECT FOR THE EXECUTIVE IMMEDIATELY PRIOR TO THE CHANGE OF CONTROL (“ANNUAL
BONUS”).  THE ANNUAL BONUS MAY BE CONDITIONED UPON THE ACHIEVEMENT OF
PERFORMANCE TARGETS REASONABLY ESTABLISHED BY THE COMPANY.


(D)          BENEFITS.  DURING THE PROTECTED PERIOD, THE EXECUTIVE AND THE
EXECUTIVE’S ELIGIBLE DEPENDENTS SHALL BE ENTITLED TO PARTICIPATE IN THE WELFARE
BENEFIT PLANS, PRACTICES, POLICIES AND PROGRAMS PROVIDED BY THE COMPANY OR THE
AFFILIATED EMPLOYER (INCLUDING, WITHOUT LIMITATION, MEDICAL, PRESCRIPTION DRUG,
DENTAL, VISION, DISABILITY AND LIFE INSURANCE BENEFITS) ON THE SAME BASIS AS
THOSE BENEFITS WERE GENERALLY MADE AVAILABLE DURING THE 120 DAY PERIOD PRECEDING
THE CHANGE OF CONTROL TO OTHER SIMILARLY SITUATED EXECUTIVES OF THE COMPANY,
COMMENSURATE WITH THE EXECUTIVE’S POSITION WITH THE COMPANY.

2


--------------------------------------------------------------------------------



(E)          EFFECT OF A CHANGE OF CONTROL ON EQUITY AWARDS.


(I)             ACCELERATED VESTING.  UPON THE OCCURRENCE OF A CHANGE OF
CONTROL, (A) ALL OF THE EXECUTIVE’S OUTSTANDING STOCK OPTIONS AND ANY OTHER
EQUITY AWARDS IN THE NATURE OF APPRECIATION RIGHTS (COLLECTIVELY, “APPRECIATION
RIGHTS”), SHALL BECOME FULLY VESTED AND EXERCISABLE AS OF THE DATE OF THE CHANGE
OF CONTROL AND, UNLESS SETTLED IN ACCORDANCE WITH SECTION 2(E)(II) BELOW, SHALL
REMAIN EXERCISABLE UNTIL THE LATER OF THE 15TH DAY OF THE THIRD MONTH FOLLOWING
THE DATE AT WHICH, OR DECEMBER 31 OF THE CALENDAR YEAR IN WHICH, THE EQUITY
AWARDS WOULD OTHERWISE HAVE EXPIRED, AS PROVIDED IN THE ORIGINAL AWARD
AGREEMENT, BUT IN NO EVENT AFTER THE ORIGINAL FULL TERM OF THE EQUITY AWARD; (B)
ALL TIME-BASED VESTING RESTRICTIONS ON THE EXECUTIVE’S OUTSTANDING RESTRICTED
STOCK, RESTRICTED STOCK UNITS AND OTHER EQUITY AWARDS (COLLECTIVELY, “RESTRICTED
RIGHTS”) SHALL LAPSE AS OF THE DATE OF THE CHANGE OF CONTROL, UNLESS OTHERWISE
PROVIDED IN THE APPLICABLE AWARD AGREEMENT, AND (C) ALL PERFORMANCE-BASED
VESTING CONDITIONS ON THE EXECUTIVE’S RESTRICTED RIGHTS SHALL BE DEEMED TO HAVE
BEEN MET AT THE “TARGET” LEVEL AS OF THE DATE OF THE CHANGE OF CONTROL, UNLESS
OTHERWISE PROVIDED IN THE APPLICABLE AWARD AGREEMENT.


(II)            SETTLEMENT OF AWARDS IN CERTAIN EVENTS.  THE FOLLOWING SHALL
APPLY ONLY UPON THE OCCURRENCE OF A CHANGE OF CONTROL IN WHICH THE CONSIDERATION
PAID TO THE COMPANY’S SHAREHOLDERS IS CONSIDERATION OTHER THAN SHARES IN THE
RESULTING OR SURVIVING ENTITY THAT ARE LISTED FOR TRADING ON A NATIONALLY
RECOGNIZED EXCHANGE.  IN SUCH EVENT, (A) ALL OF THE EXECUTIVE’S APPRECIATION
RIGHTS SHALL VEST AND BE CANCELLED SIMULTANEOUSLY WITH THE CHANGE OF CONTROL AND
THE EXECUTIVE SHALL BE ENTITLED TO RECEIVE THEREFOR THE SAME TRANSACTION
CONSIDERATION AS IF HE OR SHE WERE A SHAREHOLDER OF THE COMPANY HOLDING THE
NUMBER OF SHARES OF COMPANY COMMON STOCK HAVING A FAIR MARKET VALUE, AS OF THE
EFFECTIVE TIME OF THE CHANGE OF CONTROL, EQUAL TO (X) THE EXCESS, IF ANY, OF THE
VALUE OF THE CONSIDERATION PER SHARE TO BE RECEIVED BY THE COMPANY’S
SHAREHOLDERS IN SUCH CHANGE OF CONTROL, OVER THE EXERCISE PRICE FOR SUCH
APPRECIATION RIGHT, LESS (Y) APPLICABLE WITHHOLDING TAXES; AND (B) ALL OF THE
EXECUTIVE’S RESTRICTED RIGHTS SHALL VEST AND BE CANCELLED SIMULTANEOUSLY WITH
THE CHANGE OF CONTROL AND THE EXECUTIVE SHALL BE ENTITLED TO RECEIVE THEREFOR
THE SAME TRANSACTION CONSIDERATION AS IF HE WERE A SHAREHOLDER OF THE COMPANY
HOLDING THE NUMBER OF SHARES OF COMPANY COMMON STOCK HAVING A FAIR MARKET VALUE,
AS OF THE EFFECTIVE TIME OF THE CHANGE OF CONTROL, EQUAL TO THE VALUE OF SUCH
RESTRICTED RIGHTS, LESS APPLICABLE WITHHOLDING TAXES.

3.             Termination of Employment.

(a)           Death or Disability.  The Executive’s employment shall terminate
automatically if the Executive dies during the Protected Period.  If the Company
determines in good faith that the Disability of the Executive has occurred
during the Protected Period, it may give to the Executive written notice in
accordance with Section 10(b) of its intention to terminate the Executive’s
employment.  In such event, the Executive’s employment with the Company shall
terminate effective on the 30th day after receipt of such notice by the
Executive, provided that the Executive shall not have returned to full-time
performance of the Executive’s duties before such 30th day.

3


--------------------------------------------------------------------------------


(b)           By the Company.  The Company may terminate the Executive’s
employment during the Protected Period for Cause or without Cause.

(c)           By the Executive.  The Executive may terminate employment during
the Protected Period for Good Reason or without Good Reason.  The Executive’s
mental or physical incapacity following the occurrence of an event described in
clauses (a) through (e) of the definition of Good Reason shall not affect the
Executive’s ability to terminate employment for Good Reason.

(d)           Termination in Anticipation of a Change of Control.  Anything in
this Agreement to the contrary notwithstanding, if (i) a Change of Control
occurs, (ii) the Executive’s employment with the Company is terminated by the
Company before the Change of Control occurs in a manner and under circumstances
that would be considered a termination by the Company without Cause if it had
occurred during the Protected Period, and (iii) it is reasonably demonstrated by
the Executive that such termination of employment was at the request of a third
party that had taken steps reasonably calculated to effect the Change of Control
or otherwise arose in connection with or in anticipation of the Change of
Control, then such termination shall be treated for all purposes of this
Agreement as a termination by the Company without Cause during the Protected
Period.

(e)           Notice of Termination.  Any termination of the Executive’s
employment by the Company or the Executive shall be communicated by Notice of
Termination to the other party hereto given in accordance with Section 10(b). 
The failure by the Executive or the Company to set forth in the Notice of
Termination any fact or circumstance that contributes to a showing of Good
Reason or Cause shall not waive any right of the Executive or the Company,
respectively, hereunder, or preclude the Executive or the Company, respectively,
from asserting such fact or circumstance in enforcing their respective rights
hereunder.

4.             Obligations of the Company upon Termination.  Whenever this
Agreement provides for the payment of a lump sum benefit following the Date of
Termination, if any, such payment shall be made in cash within 30 days after the
Date of Termination, or if the Executive has not executed the Release by such
date, in a lump sum within 10 days after the Executive executes the Release. 
Notwithstanding the foregoing, to the extent required to comply with Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”) and the
applicable regulations and guidance thereunder, any payment under this Section 4
shall be delayed to the first day after the six-month anniversary of Executive’s
separation from service, as defined in Code Section 409A and the applicable
regulations and guidance thereunder.

(a)           Other than for Cause, Death or Disability; Good Reason.  If,
during the Protected Period, (x) the Company terminates the Executive’s
employment other than for Cause, Death or Disability or (y) the Executive
terminates employment for Good Reason, and provided in either case the Executive
executes a release substantially in the form attached hereto as Exhibit A (a
“Release”), the Executive shall be entitled to the following benefits (the
“Severance Benefits”):

4


--------------------------------------------------------------------------------


(i)            The Company shall pay to the Executive, in a lump sum, the
aggregate of the following amounts:

(A)          the sum of the following amounts, to the extent not previously paid
to the Executive (the “Accrued Obligations”):  (1) the Base Salary through the
Date of Termination; (2) any Annual Bonus earned but unpaid as of the Date of
Termination for any previously completed fiscal year; and (3) reimbursement for
any unreimbursed business expenses properly incurred by the Executive in
accordance with Company policy prior to the Date of Termination; and

(B)           150% times the sum of the Executive’s Base Salary and target
Annual Bonus for the year in which the Date of Termination occurred.

(II)           SUBJECT TO THE EXECUTIVE’S CONTINUED COMPLIANCE WITH THE
PROVISIONS OF SECTIONS 7 AND 8 OF THIS AGREEMENT (OTHER THAN A BREACH WHICH IS
INSUBSTANTIAL AND INSIGNIFICANT, AS DETERMINED IN GOOD FAITH BY THE CHIEF
EXECUTIVE OFFICER TAKING INTO ACCOUNT ALL OF THE CIRCUMSTANCES), FOR A PERIOD OF
12 MONTHS FOLLOWING THE DATE OF TERMINATION, THE COMPANY SHALL PROVIDE TO THE
EXECUTIVE AND HIS OR HER ELIGIBLE DEPENDENTS THE SPECIFIED WELFARE BENEFITS, ON
THE SAME BASIS AS THE COMPANY OR THE AFFILIATED EMPLOYER PROVIDES SUCH BENEFITS
FOR ITS THEN ACTIVELY EMPLOYED EXECUTIVES, AND THE COMPANY OR THE AFFILIATED
EMPLOYER AND THE EXECUTIVE SHALL SHARE THE COSTS OF THE CONTINUATION OF SUCH
COVERAGE IN THE SAME PROPORTION AS SUCH COSTS WERE SHARED IMMEDIATELY PRIOR TO
EXECUTIVE’S TERMINATION; PROVIDED, HOWEVER, THAT SUCH PARTICIPATION SHALL
TERMINATE, OR THE BENEFITS UNDER SUCH PLANS SHALL BE REDUCED, IF AND TO THE
EXTENT THE EXECUTIVE BECOMES COVERED (OR IS ELIGIBLE TO BECOME COVERED) DURING
SUCH PERIOD BY PLANS OF A SUBSEQUENT EMPLOYER OR OTHER ENTITY TO WHICH THE
EXECUTIVE PROVIDES SERVICES PROVIDING COMPARABLE BENEFITS OR IF THE EXECUTIVE
FAILS TO PAY ANY REQUIRED CONTRIBUTION OR PREMIUM.  SUCH COVERAGE SHALL BE
CREDITED AGAINST THE TIME PERIOD THAT THE EXECUTIVE AND THE EXECUTIVE’S
DEPENDENTS ARE ENTITLED TO RECEIVE CONTINUED COVERAGE UNDER THE CONSOLIDATED
OMNIBUS BUDGET RECONCILIATION ACT OF 1985, AS AMENDED.  NOTWITHSTANDING THE
FOREGOING: (I) IF THE COMPANY DETERMINES THAT IT IS NOT POSSIBLE TO PROVIDE ONE
OR MORE OF THE SPECIFIED WELFARE BENEFITS AS REQUIRED ABOVE THROUGH PLANS
SPONSORED BY THE COMPANY OR THE AFFILIATED EMPLOYER UNDER THE TERMS THEREOF, OR
THAT PROVIDING ANY OF THE SPECIFIED WELFARE BENEFITS WOULD HAVE ADVERSE TAX
CONSEQUENCES FOR THE EXECUTIVE, THEN THE COMPANY SHALL PROVIDE SUCH SPECIFIED
WELFARE BENEFITS IN A MANNER THAT KEEPS THE EXECUTIVE IN THE SAME POSITION, ON
AN AFTER-TAX BASIS, AS IF THE EXECUTIVE HAD REMAINED EMPLOYED BY THE COMPANY OR
AN AFFILIATE DURING THE SEVERANCE PERIOD; AND PROVIDED THAT IF IT IS NOT
REASONABLY PRACTICABLE TO SO PROVIDE SUCH SPECIFIED WELFARE BENEFITS, THEN THE
COMPANY SHALL INSTEAD MAKE A CASH PAYMENT THAT IS EQUAL, ON AN AFTER-TAX BASIS,
TO THE VALUE OF SUCH SPECIFIED WELFARE BENEFITS.

(iii)         To the extent not theretofore paid or provided, the Company shall
timely pay or provide to the Executive any Other Benefits.

(b)           Death or Disability.  If the Executive’s employment is terminated
because of the Executive’s Death or Disability during the Protected Period, the
Company shall pay the Accrued

5


--------------------------------------------------------------------------------


Obligations to the Executive in a lump sum, shall timely pay or deliver any
Other Benefits, and shall have no other severance obligations under this
Agreement.

(c)           Cause; Other than for Good Reason.  If the Executive’s employment
is terminated for Cause during the Protected Period, the Company shall provide
to the Executive the Accrued Obligations and shall timely pay or deliver any
Other Benefits, in each case, to the extent theretofore unpaid, and shall have
no other severance obligations under this Agreement.  If the Executive
voluntarily terminates employment during the Protected Period, other than for
Good Reason, the Company shall pay the Accrued Obligations to the Executive in a
lump sum, shall timely pay or deliver any Other Benefits, and shall have no
other severance obligations under this Agreement.

5.             Non-exclusivity of Rights.  Nothing in this Agreement shall
prevent or limit the Executive’s continuing or future participation in any Other
Plan for which the Executive may qualify, nor shall anything herein limit or
otherwise affect such rights as the Executive may have under any Other
Agreement.  Amounts that are vested benefits or that the Executive is otherwise
entitled to receive under any Other Plan or any Other Agreement shall be payable
in accordance with such Other Plan or Other Agreement, except as explicitly
modified by this Agreement.  Notwithstanding the foregoing, if the Executive
receives payments and benefits pursuant to Section 4(a), then (a) the Executive
shall not be entitled to any severance pay or benefits under any severance plan,
program or policy of the Company or its Affiliates, unless otherwise
specifically provided therein in a specific reference to this Agreement, and (b)
the Executive shall not be treated as having any additional years of service or
age for purposes of any Other Plan or Other Agreement by virtue of receiving
such payments and benefits, unless such Other Plan or Other Agreement
specifically so provides.

6.             No Mitigation Required.  The Company’s obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action that the Company or any Affiliate may
have against the Executive or others.  In no event shall the Executive be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to the Executive under any of the provisions of this
Agreement, and, except as specifically provided in Section 4(a)(iii), such
amounts shall not be reduced, regardless of whether the Executive obtains other
employment.


7.             CERTAIN RESTRICTIVE COVENANTS. IN CONSIDERATION OF AND AS A
CONDITION OF THE RECEIPT OF THE SEVERANCE BENEFITS BY THE EXECUTIVE, THE
EXECUTIVE AGREES TO THE FOLLOWING PROVISIONS:


(A)           SO LONG AS THE EXECUTIVE IS EMPLOYED BY THE COMPANY OR ANY OF ITS
AFFILIATES AND FOR A PERIOD OF 12 MONTHS FOLLOWING THE EXECUTIVE’S TERMINATION
OF EMPLOYMENT FOR ANY REASON (THE “RESTRICTED PERIOD”), THE EXECUTIVE WILL NOT,
WHETHER ON THE EXECUTIVE’S OWN BEHALF OR ON BEHALF OF OR IN CONJUNCTION WITH ANY
PERSON, FIRM, PARTNERSHIP, JOINT VENTURE, ASSOCIATION, CORPORATION OR OTHER
BUSINESS ORGANIZATION, ENTITY OR ENTERPRISE WHATSOEVER (“PERSON”), INCLUDING,
WITHOUT LIMITATION A COMPETITIVE BUSINESS, DIRECTLY OR INDIRECTLY, SOLICIT OR
ASSIST IN SOLICITING A COMPANY CLIENT FOR THE PURPOSE OF PROVIDING OR HAVING
THAT COMPANY CLIENT PROVIDED WITH

6


--------------------------------------------------------------------------------



PRODUCTS OR SERVICES DIRECTLY COMPETITIVE WITH OR DIRECTLY SUBSTITUTABLE FOR
PRODUCTS OR SERVICES OF THE COMPANY OR ANY AFFILIATE; PROVIDED THAT AFTER THE
DATE OF TERMINATION, THE FOREGOING COVENANT SHALL BE LIMITED TO COMPANY CLIENTS:


(I)            WITH WHOM THE EXECUTIVE HAD PERSONAL CONTACT OR DEALINGS ON
BEHALF OF THE COMPANY OR ANY OF ITS AFFILIATES DURING THE ONE YEAR PERIOD
PRECEDING THE EXECUTIVE’S TERMINATION OF EMPLOYMENT;


(II)           WITH WHOM EMPLOYEES REPORTING TO THE EXECUTIVE HAVE HAD PERSONAL
CONTACT OR DEALINGS ON BEHALF OF THE COMPANY OR ITS AFFILIATES DURING THE ONE
YEAR PERIOD IMMEDIATELY PRECEDING THE EXECUTIVE’S TERMINATION OF EMPLOYMENT; OR

(III)          FOR WHOM THE EXECUTIVE HAD DIRECT RESPONSIBILITY OR DIRECT ACCESS
TO AND KNOWLEDGE OF SENSITIVE CLIENT INFORMATION DURING THE ONE-YEAR PERIOD
IMMEDIATELY PRECEDING THE EXECUTIVE’S TERMINATION OF EMPLOYMENT.


(B)            DURING THE RESTRICTED PERIOD, THE EXECUTIVE WILL NOT OWN AN
EQUITY INTEREST IN OR PROVIDE SERVICES (AS AN EMPLOYEE OR OTHERWISE) OR FUNDING
TO OR AFFILIATE WITH ANY COMPETITIVE BUSINESS WITHIN THE RESTRICTED TERRITORY;
PROVIDED, HOWEVER, THAT DURING THE 12 MONTHS FOLLOWING THE DATE OF TERMINATION,
THIS RESTRICTION SHALL APPLY ONLY WHERE THE EXECUTIVE’S SERVICES FOR OR
AFFILIATION WITH THE COMPETITIVE BUSINESS ARE SUBSTANTIALLY SIMILAR TO THE
SERVICES THAT THE EXECUTIVE PROVIDED TO THE COMPANY OR ITS AFFILIATES OR THE
CAPACITY IN WHICH THE EXECUTIVE SERVED WITH THE COMPANY OR ITS AFFILIATES DURING
THE PROTECTED PERIOD.

NOTWITHSTANDING THE FOREGOING, NOTHING HEREIN SHALL PREVENT THE EXECUTIVE FROM
OWNING UP TO BUT NOT MORE THAN A 2% INTEREST IN THE SHARES OR OTHER EQUITY
INTEREST OF ANY COMPETITIVE BUSINESS IN THE UNITED STATES WHOSE SHARES ARE
PUBLICLY TRADED OR LISTED ON A NATIONAL EXCHANGE.


(C)           SO LONG AS THE EXECUTIVE IS EMPLOYED BY THE COMPANY OR ANY OF ITS
AFFILIATES AND DURING THE RESTRICTED PERIOD, THE EXECUTIVE WILL NOT, WHETHER ON
THE EXECUTIVE’S OWN BEHALF OR ON BEHALF OF OR IN CONJUNCTION WITH ANY PERSON,
DIRECTLY OR INDIRECTLY SOLICIT OR ENCOURAGE ANY EMPLOYEES, CONSULTANTS OR OTHER
PERSONNEL OR CONTRACTORS OF THE COMPANY OR ANY OF ITS AFFILIATES WITH WHOM THE
EXECUTIVE HAD MATERIAL CONTACT DURING THE 12-MONTH PERIOD IMMEDIATELY PRIOR TO
THE EXECUTIVE’S TERMINATION OF EMPLOYMENT TO TERMINATE OR SEVER THAT PARTY’S
RELATIONSHIP OR AFFILIATION WITH THE COMPANY OR ANY OF ITS AFFILIATES.


(D)           ALTHOUGH THE EXECUTIVE AND THE COMPANY CONSIDER THE RESTRICTIONS
CONTAINED IN THIS SECTION 7 TO BE REASONABLE, IF A FINAL JUDICIAL DETERMINATION
IS MADE BY A COURT OF COMPETENT JURISDICTION THAT THE TIME OR TERRITORY OR ANY
OTHER RESTRICTION CONTAINED IN THIS SECTION 7 IS AN UNENFORCEABLE RESTRICTION
AGAINST THE EXECUTIVE, THE PROVISIONS OF THIS SECTION 7 SHALL NOT BE RENDERED
VOID BUT SHALL BE DEEMED AMENDED TO APPLY AS TO SUCH MAXIMUM TIME AND TERRITORY
AND TO SUCH MAXIMUM EXTENT AS SUCH COURT MAY JUDICIALLY DETERMINE OR INDICATE TO
BE ENFORCEABLE, AND THE PARTIES AUTHORIZE ANY COURT REACHING A DETERMINATION
THAT THE COVENANTS ARE UNENFORCEABLE TO PARTIALLY ENFORCE OR “BLUE PENCIL” THOSE
COVENANTS SO THAT THEY ARE ENFORCED TO AN EXTENT THAT COMPLIES WITH APPLICABLE
LAW.  ALTERNATIVELY, IF ANY COURT OF COMPETENT JURISDICTION FINDS THAT ANY
RESTRICTION CONTAINED IN THIS SECTION 7 IS UNENFORCEABLE, AND SUCH RESTRICTION
CANNOT BE AMENDED SO AS TO MAKE IT ENFORCEABLE, SUCH FINDING SHALL NOT AFFECT
THE ENFORCEABILITY OF ANY OF THE OTHER

7


--------------------------------------------------------------------------------



RESTRICTIONS CONTAINED HEREIN.  IF A MATERIAL CHANGE IN THE NATURE OF THE
EXECUTIVE’S EMPLOYMENT RESPONSIBILITIES OR THE COMPANY’S BUSINESS RENDERS ANY
PARAMETER OF THE NON-COMPETITION OR NON-SOLICITATION COVENANTS UNREASONABLE OR
INEXACT, THEN THE PARTIES AGREE TO AMEND THE COVENANTS TO MAKE THEM CONFORM TO
THE CHANGED NATURE OF THE EMPLOYMENT DUTIES OR THE COMPANY’S BUSINESS.


(E)          SINCE THE COMPANY’S REMEDIES AT LAW FOR A BREACH OR THREATENED
BREACH OF ANY OF THE PROVISIONS OF SECTION 7 WOULD BE INADEQUATE AND THE COMPANY
WOULD SUFFER IRREPARABLE DAMAGES AS A RESULT OF SUCH BREACH OR THREATENED
BREACH, IN THE EVENT OF SUCH A BREACH OR THREATENED BREACH, IN ADDITION TO ANY
REMEDIES AT LAW, THE COMPANY, WITHOUT POSTING ANY BOND, SHALL BE ENTITLED TO
CEASE MAKING ANY PAYMENTS OR PROVIDING ANY BENEFIT OTHERWISE REQUIRED BY THIS
AGREEMENT AND OBTAIN EQUITABLE RELIEF IN THE FORM OF SPECIFIC PERFORMANCE,
TEMPORARY RESTRAINING ORDER, TEMPORARY OR PERMANENT INJUNCTION OR ANY OTHER
EQUITABLE REMEDY WHICH MAY THEN BE AVAILABLE.


(F)           THE OBLIGATIONS CONTAINED IN THIS SECTION 7 WILL SURVIVE THE
EXECUTIVE’S TERMINATION OF EMPLOYMENT AND WILL BE FULLY ENFORCEABLE THEREAFTER. 
IF IT IS DETERMINED BY A COURT OF COMPETENT JURISDICTION IN ANY STATE THAT ANY
RESTRICTION IN THESE RESTRICTIVE COVENANTS IS EXCESSIVE IN DURATION OR SCOPE OR
EXTENDS FOR TOO LONG A PERIOD OF TIME OR OVER TOO GREAT A RANGE OF ACTIVITIES OR
IN TOO BROAD A GEOGRAPHIC AREA OR IS UNREASONABLE OR UNENFORCEABLE UNDER THE
LAWS OF THAT STATE, IT IS THE INTENTION OF THE PARTIES THAT SUCH RESTRICTION MAY
BE MODIFIED OR AMENDED BY THE COURT TO RENDER IT ENFORCEABLE TO THE MAXIMUM
EXTENT PERMITTED BY THE LAW OF THAT STATE OR JURISDICTION.


8.             CONFIDENTIALITY AND NON-DISPARAGEMENT.


(A)          CONFIDENTIALITY.


(I)             THE EXECUTIVE WILL NOT AT ANY TIME (WHETHER DURING OR AFTER THE
EXECUTIVE’S EMPLOYMENT WITH THE COMPANY) (A) RETAIN OR USE FOR THE BENEFIT,
PURPOSES OR ACCOUNT OF THE EXECUTIVE OR ANY OTHER PERSON, OR (B) DISCLOSE,
DIVULGE, REVEAL, COMMUNICATE, SHARE, TRANSFER OR PROVIDE ACCESS TO ANY PERSON
OUTSIDE THE COMPANY OR ITS AFFILIATES (OTHER THAN ITS PROFESSIONAL ADVISERS WHO
ARE BOUND BY CONFIDENTIALITY OBLIGATIONS), ANY NON-PUBLIC, PROPRIETARY OR
CONFIDENTIAL INFORMATION, INCLUDING, WITHOUT LIMITATION, TRADE SECRETS,
KNOW-HOW, RESEARCH AND DEVELOPMENT, SOFTWARE, DATABASES, INVENTIONS, PROCESSES,
FORMULAE, TECHNOLOGY, DESIGNS AND OTHER INTELLECTUAL PROPERTY, INFORMATION
CONCERNING FINANCES, INVESTMENTS, PROFITS, PRICING, COSTS, PRODUCTS, SERVICES,
VENDORS, CUSTOMERS, CLIENTS, PARTNERS, INVESTORS, PERSONNEL, COMPENSATION,
RECRUITING, TRAINING, ADVERTISING, SALES, MARKETING, PROMOTIONS, GOVERNMENT AND
REGULATORY ACTIVITIES AND APPROVALS CONCERNING THE PAST, CURRENT OR FUTURE
BUSINESS, ACTIVITIES AND OPERATIONS OF THE COMPANY OR ITS AFFILIATES AND/OR ANY
THIRD PARTY THAT HAS DISCLOSED OR PROVIDED ANY OF SAME TO THE COMPANY OR ITS
AFFILIATES ON A CONFIDENTIAL BASIS (“CONFIDENTIAL INFORMATION”) WITHOUT THE
PRIOR WRITTEN AUTHORIZATION OF THE COMPANY.


(II)            “CONFIDENTIAL INFORMATION” SHALL NOT INCLUDE ANY INFORMATION
THAT IS (A) GENERALLY KNOWN TO THE INDUSTRY OR THE PUBLIC OTHER THAN AS A RESULT
OF THE EXECUTIVE’S BREACH OF THIS COVENANT OR ANY BREACH OF OTHER
CONFIDENTIALITY OBLIGATIONS BY THIRD PARTIES; (B) MADE LEGITIMATELY AVAILABLE TO
EXECUTIVE BY A THIRD PARTY WITHOUT BREACH OF ANY

8


--------------------------------------------------------------------------------



CONFIDENTIALITY OBLIGATION; OR (C) REQUIRED BY LAW TO BE DISCLOSED; PROVIDED,
HOWEVER, THAT THE EXECUTIVE SHALL GIVE PROMPT WRITTEN NOTICE TO THE COMPANY OF
SUCH REQUIREMENT, DISCLOSE NO MORE INFORMATION THAN IS SO REQUIRED, AND
COOPERATE (AT THE COMPANY’S EXPENSE) WITH ANY ATTEMPTS BY THE COMPANY TO OBTAIN
A PROTECTIVE ORDER OR SIMILAR TREATMENT.


(III)           UPON TERMINATION OF THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY
FOR ANY REASON, THE EXECUTIVE SHALL: (A) CEASE AND NOT THEREAFTER COMMENCE USE
OF ANY CONFIDENTIAL INFORMATION OR INTELLECTUAL PROPERTY (INCLUDING WITHOUT
LIMITATION, ANY PATENT, INVENTION, COPYRIGHT, TRADE SECRET, TRADEMARK, TRADE
NAME, LOGO, DOMAIN NAME OR OTHER SOURCE INDICATOR) OWNED OR USED BY THE COMPANY,
ITS SUBSIDIARIES OR AFFILIATES; (B) IMMEDIATELY DESTROY, DELETE, OR RETURN TO
THE COMPANY, AT THE COMPANY’S OPTION, ALL ORIGINALS AND COPIES IN ANY FORM OR
MEDIUM (INCLUDING MEMORANDA, BOOKS, PAPERS, PLANS, COMPUTER FILES, LETTERS AND
OTHER DATA) IN EXECUTIVE’S POSSESSION OR CONTROL (INCLUDING ANY OF THE FOREGOING
STORED OR LOCATED IN EXECUTIVE’S OFFICE, HOME, LAPTOP OR OTHER COMPUTER, WHETHER
OR NOT COMPANY PROPERTY) THAT CONTAIN CONFIDENTIAL INFORMATION OR OTHERWISE
RELATE TO THE BUSINESS OF THE COMPANY, ITS AFFILIATES AND SUBSIDIARIES, EXCEPT
THAT EXECUTIVE MAY RETAIN ONLY THOSE PORTIONS OF ANY PERSONAL NOTES, NOTEBOOKS
AND DIARIES THAT DO NOT CONTAIN ANY CONFIDENTIAL INFORMATION; AND (C) NOTIFY AND
FULLY COOPERATE WITH THE COMPANY (AT THE COMPANY’S EXPENSE) REGARDING THE
DELIVERY OR DESTRUCTION OF ANY OTHER CONFIDENTIAL INFORMATION OF WHICH EXECUTIVE
IS OR BECOMES AWARE.  NOTWITHSTANDING THE FOREGOING, THE NON-DISCLOSURE AND
NON-USE COVENANTS IN THIS SECTION 8(A) SHALL CEASE TO APPLY THREE (3) YEARS
AFTER THE DATE OF TERMINATION WITH RESPECT TO ANY CONFIDENTIAL INFORMATION THAT
DOES NOT MEET THE DEFINITION OF “TRADE SECRET” UNDER GEORGIA LAW.


(B)          NON-DISPARAGEMENT.


(I)             THE EXECUTIVE SHALL NOT AT ANY TIME MAKE ANY ORAL OR WRITTEN
STATEMENT ABOUT THE COMPANY, ITS AFFILIATES OR ITS SHAREHOLDERS, REGARDING ANY
OF THE FOREGOING’S FINANCIAL STATUS, BUSINESS, COMPLIANCE WITH LAWS, ETHICS,
SHAREHOLDERS, PARTNERS, PERSONNEL, DIRECTORS, OFFICERS, EMPLOYEES, CONSULTANTS,
AGENTS, SERVICES, BUSINESS METHODS OR OTHERWISE, WHICH IS INTENDED OR REASONABLY
LIKELY TO DISPARAGE ANY MEMBER OF THE PROTECTED GROUP, OR OTHERWISE DEGRADE ANY
MEMBER OF THE PROTECTED GROUP’S REPUTATION IN THE BUSINESS, INDUSTRY OR LEGAL
COMMUNITY IN WHICH ANY SUCH MEMBER OPERATES; PROVIDED THAT THE EXECUTIVE SHALL
BE PERMITTED TO (A) MAKE ANY STATEMENT THAT IS REQUIRED BY APPLICABLE SECURITIES
OR OTHER LAWS TO BE INCLUDED IN A FILING OR DISCLOSURE DOCUMENT, (B) ISSUE ANY
PRESS RELEASE OR PUBLIC STATEMENT REGARDING THE FACT OF A TERMINATION OF THE
EXECUTIVE’S EMPLOYMENT, (C) DEFEND HIMSELF OR HERSELF AGAINST ANY STATEMENT MADE
BY THE COMPANY OR ITS AFFILIATES THAT IS INTENDED OR REASONABLY LIKELY TO
DISPARAGE THE EXECUTIVE OR OTHERWISE DEGRADE THE EXECUTIVE’S REPUTATION IN THE
BUSINESS, INDUSTRY OR LEGAL COMMUNITY IN WHICH THE EXECUTIVE OPERATES, ONLY IF
THE EXECUTIVE REASONABLY BELIEVES THAT THE STATEMENTS MADE IN SUCH DEFENSE ARE
NOT FALSE STATEMENTS, AND (D) PROVIDE TRUTHFUL TESTIMONY IN ANY LEGAL
PROCEEDING.

 

9


--------------------------------------------------------------------------------



(II)            THE COMPANY AND ITS AFFILIATES SHALL NOT ISSUE ANY PRESS RELEASE
OR MAKE ANY PUBLIC STATEMENT ABOUT THE EXECUTIVE WHICH IS INTENDED OR REASONABLY
LIKELY TO DISPARAGE EXECUTIVE, OR OTHERWISE DEGRADE THE EXECUTIVE’S REPUTATION
IN THE BUSINESS OR INDUSTRY IN WHICH EXECUTIVE OPERATES; PROVIDED THAT THE
COMPANY AND ITS AFFILIATES SHALL BE PERMITTED TO (A) MAKE ANY STATEMENT THAT IS
REQUIRED BY APPLICABLE SECURITIES OR OTHER LAWS TO BE INCLUDED IN A FILING OR
DISCLOSURE DOCUMENT, (B) ISSUE ANY PRESS RELEASE OR PUBLIC STATEMENT REGARDING
THE FACT OF A TERMINATION OF THE EXECUTIVE’S EMPLOYMENT, (C) DEFEND ITSELF
AGAINST ANY STATEMENT MADE BY THE EXECUTIVE THAT IS INTENDED OR REASONABLY
LIKELY TO DISPARAGE ANY MEMBER OF THE PROTECTED GROUP OR OTHERWISE DEGRADE ANY
MEMBER OF THE PROTECTED GROUP’S REPUTATION IN THE BUSINESS, INDUSTRY OR LEGAL
COMMUNITY IN WHICH SUCH MEMBER OF THE PROTECTED GROUP OPERATES, ONLY IF THE
COMPANY OR ITS AFFILIATE REASONABLY BELIEVES THAT THE STATEMENTS MADE IN SUCH
DEFENSE ARE NOT FALSE STATEMENTS, AND (D) PROVIDE TRUTHFUL TESTIMONY IN ANY
LEGAL PROCEEDING.

9.             Successors.  (a)  This Agreement is personal to the Executive,
and, without the prior written consent of the Company shall not be assignable by
the Executive other than by will or the laws of descent and distribution.  This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
legal representatives.

(b)           This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.  Except as provided in Section 9(c),
without the prior written consent of the Executive, this Agreement shall not be
assignable by the Company.

(c)           The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the businesses and/or assets of the Company, or to the
Company’s OEM Group or the Company’s Communications Group, as the case may be,
if the Executive is primarily employed in such group, to assume expressly and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform it if no such succession had taken
place.

10.          Miscellaneous.  (a) This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without
reference to principles of conflict of laws.  The captions of this Agreement are
not part of the provisions hereof and shall have no force or effect.  This
Agreement may not be amended or modified other than by a written agreement that
is specifically identified as an amendment of this Agreement and executed by the
Executive and by an authorized officer of the Company in a single instrument.

(b)           All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

If to the Executive:

_______________________

_______________________

_______________________

10


--------------------------------------------------------------------------------


If to the Company:

Superior Essex Inc.

150 Interstate North Parkway

Atlanta, GA  30339

Attention: General Counsel

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.

(c)          The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

(d)          The Company may withhold from any amounts payable under this
Agreement such Taxes as shall be required to be withheld pursuant to any
applicable law or regulation.

(e)          The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder, including, without
limitation, the right of the Executive to terminate employment for Good Reason
pursuant to Section 3(c), shall not be deemed to be a waiver of such provision
or right or any other provision or right of this Agreement.

11.         Certain Definitions. The following terms shall have the meanings set
forth below for purposes of this Agreement.

“Accrued Obligations” has the meaning set forth in Section 4(a)(i)(A).

“Affiliate” means any company controlled by or under common control with the
Company.

“Affiliated Employer” means any Affiliate that is the direct employer of the
Executive.

“After-Tax” means after taking into account all applicable Taxes.

“Agreement” is defined in the first paragraph of the Agreement.

“Annual Bonus” has the meaning set forth in Section 2(c).

“Base Salary “ has the meaning set forth in Section 2(b).


“CAUSE” MEANS (A) THE EXECUTIVE’S CONTINUED WILLFUL FAILURE TO PERFORM
SUBSTANTIALLY THE EXECUTIVE’S DUTIES HEREUNDER (OTHER THAN AS A RESULT OF TOTAL
OR PARTIAL INCAPACITY DUE TO PHYSICAL OR MENTAL ILLNESS) FOLLOWING WRITTEN
NOTICE BY THE COMPANY TO THE EXECUTIVE OF SUCH FAILURE, (B) DISHONESTY OR BREACH
OF THE COMPANY’S CODE OF ETHICS IN THE PERFORMANCE OF THE EXECUTIVE’S

11


--------------------------------------------------------------------------------



DUTIES HEREUNDER WHICH IS INJURIOUS (OTHER THAN IN SOME IMMATERIAL OR DE MINIMIS
RESPECT) TO THE FINANCIAL CONDITION OR BUSINESS REPUTATION OF THE COMPANY OR ANY
OF ITS AFFILIATES, (C) THE EXECUTIVE’S CONVICTION OF, OR PLEA OF GUILTY OR NOLO
CONTENDERE TO, A CRIME CONSTITUTING (I) A FELONY UNDER THE LAWS OF THE UNITED
STATES OR ANY STATE THEREOF, OR (II) A MISDEMEANOR INVOLVING MISCONDUCT BY THE
EXECUTIVE IN HIS PERSONAL OR PROFESSIONAL CONDUCT PUNISHABLE BY IMPRISONMENT OF
MORE THAN THREE DAYS OR A FINE IN EXCESS OF $5,000 (OTHER THAN A TRAFFIC
VIOLATION), WHICH IS REASONABLY LIKELY TO DAMAGE THE BUSINESS, PROSPECTS OR
REPUTATION OF THE COMPANY OR ANY OF ITS AFFILIATES IN ANY RESPECT, (D) THE
EXECUTIVE’S WILLFUL MALFEASANCE OR WILLFUL MISCONDUCT IN CONNECTION WITH THE
EXECUTIVE’S DUTIES HEREUNDER OR ANY ACT OR OMISSION WHICH IS INJURIOUS (OTHER
THAN IN SOME IMMATERIAL OR DE MINIMIS RESPECT) TO THE FINANCIAL CONDITION OR
BUSINESS REPUTATION OF THE COMPANY OR ANY OF ITS AFFILIATES, OR (E) THE
EXECUTIVE’S BREACH OF THE PROVISIONS OF SECTIONS 7 OR 8 OF THIS AGREEMENT (OTHER
THAN A BREACH THAT IS INSUBSTANTIAL AND INSIGNIFICANT, TAKING INTO ACCOUNT ALL
OF THE CIRCUMSTANCES).

“Change of Control” means a Change in Control as defined in the 2005 Incentive
Plan or any successor plan.

“Company” has the meaning set forth in the first paragraph of this Agreement,
and shall include any successor to the Company pursuant to Section 9(c).

“Company Client” means an actual client of the Company or any Affiliate as of
the Date of Termination and during the 12 months prior to that date, as well as
any prospective client of the Company or any Affiliate that has been actively
solicited by the Company or any Affiliate during that same 12-month period.

“Competitive Business” means an entity or enterprise whose business, in whole or
in part, involves the manufacture, sale or distribution of telecommunication
wire or cable products or magnet wire or related products that directly compete
with or are directly substitutable for the products or services of the Company
or its Affiliates.  Notwithstanding the foregoing, if the Executive’s particular
employment responsibilities for the Company or its Affiliates are limited solely
to a Primary Group, the definition of Competitive Business shall be deemed to
apply only to that portion of the business conducted by the Primary Group.

“Date of Termination” means (a) if the Executive’s employment is terminated by
the Company with or without Cause, the date of receipt of the Notice of
Termination or any later date specified in the Notice of Termination (but not
later than 30 days after the giving of such notice), as the case may be, (b) if
the Executive’s employment is terminated by reason of death or Disability, the
date on which the Executive’s termination becomes effective pursuant to Section
3(a), and (c) if the Executive’s employment is terminated by the Executive with
or without Good Reason, the date of receipt of the Notice of Termination or any
later date specified in the Notice of Termination (but not later than 30 days
after the giving of such notice), as the case may be.

“Disability” means the inability of the Executive, as determined by the Company,
to perform the essential functions of his or her regular duties and
responsibilities, with or without reasonable accommodation, due to a medically
determinable physical or mental illness which has

12


--------------------------------------------------------------------------------


lasted (or can reasonably be expected to last) for a period of six consecutive
months or for an aggregate of nine months in any 12 consecutive-month period. 
At the request of the Executive or his or her personal representative, the
Board’s determination that the Disability of the Executive has occurred shall be
certified in writing by a qualified independent physician mutually acceptable to
the Executive (or such personal representative) and the Company.  If the
Executive (or such personal representative) and the Company cannot agree as to a
qualified independent physician, each shall appoint such a physician and those
two physicians shall select a third who shall make such determination in
writing.  The determination of Disability made in writing to the Company and the
Executive shall be final and conclusive for all purposes of the Agreement.

“Employment Agreement” means any employment agreement between the Company or any
of its Affiliates that may hereafter be entered into with Executive.

“Executive” has the meaning set forth in the first paragraph of this Agreement.

“Good Reason” means, without the Executive’s consent, (a) a reduction in the
Executive’s Base Salary as then in effect, (b) a reduction in the Executive’s
target Annual Bonus or a material reduction by the Company of employee benefits
to which the Executive is entitled (other than an overall reduction in benefits
that affects substantially all full-time employees of the Company and its
Affiliates), (c) a material adverse change in the Executive’s authority, duties
and responsibilities or reporting lines, (d) a relocation of the Executive’s
principal place of employment with the Company of more than 35 miles from
Executive’s then current work location, or (e) the Company’s failure to pay
amounts to which Executive is entitled under this Agreement; provided that any
event described in clauses (a) through (e) above shall constitute Good Reason
only if the Company fails to cure such event within 20 days after receipt from
the Executive of written notice of the event which constitutes Good Reason; and
provided, further, that Good Reason shall cease to exist for an event on the
60th day following the later of its occurrence or the Executive’s knowledge
thereof, unless the Executive has given the Company written notice thereof prior
to such date.

“Notice of Termination” means a written notice of the termination of the
Executive’s employment that (a) indicates the specific termination provision in
the Agreement relied upon, (b) to the extent applicable, sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the executive’s employment under the provision so indicated, and
(c) specifies the Date of Termination (which shall be not earlier than the date
such notice is given and not later than 30 days thereafter).

“Other Agreement” means any contract or agreement, whether formal or informal,
between the Executive and the Company or any of its Affiliates, but excluding
this Agreement and any Employment Agreement.

“Other Benefits” means any amounts or benefits required to be paid or provided
or which the Executive is eligible to receive under any Other Plan or Other
Agreement.

13


--------------------------------------------------------------------------------


“Other Plan” means any plan, program, policy or practice provided by the Company
or any of its Affiliates, but specifically excluding this Agreement, any
Employment Agreement and any Other Agreements.

“Primary Group” has the meaning set forth in subsection (e) of the Change of
Control definition.

“Primary Group Entity” has the meaning set forth in subsection (e) of the Change
of Control definition.

“Protected Group” means the Company and its shareholders, and any of their
respective subsidiaries, affiliates, shareholders, partners, directors,
officers, employees and agents.

“Protected Period” has the meaning set forth in the first sentence of Section 2.

“Restricted Territory” means all geographical areas within a 100 mile radius of
each facility from which or with respect to which, as of the date of this
Agreement: (a) the Company or its Affiliates manufacture or distribute wire and
cable products; and (b) the Executive has responsibility for representing the
Company or its Affiliates.  Thus, the foregoing restricted territory is intended
to reflect an attempt by the Company to choose a relatively narrow territory
that provides the Company with some protection from competition from its former
key executives and yet does not unreasonably restrain the former employee from
engaging in a competing business.

“Severance Benefits” has the meaning set forth in Section 4(a).

“Severance Period” means the 12 month period immediately following the Date of
Termination.

“Specified Welfare Benefits” means medical, prescription drug, dental, vision,
disability and life insurance benefits that are substantially comparable to
those that would have been provided to the Executive and the Executive’s
eligible dependents pursuant to Section 2(d), if the Executive had remained
employed by the Company during the Severance Period.  Specified Welfare Benefits
shall not include the benefit of making pre-tax contributions to any cafeteria
or flexible spending plan.

“Taxes” means all federal, state, local and foreign income, social security and
other taxes (other than “golden-parachute” excise taxes) and any associate
interest and penalties.

“Term of this Agreement” means the period beginning on            , 200   and
ending on December 31, 2007; provided, however, that beginning on December 31,
2007, and on each December 31 thereafter, the Term of this Agreement shall be
automatically extended so as to terminate on the first anniversary of such
December 31, unless the Company shall give notice to the Executive before the
immediately preceding November 30 that the Term of this Agreement shall not be
so extended.  Notwithstanding the foregoing, if, after the Company gives notice
that the Term of this Agreement will not be extended, (i) the Executive’s
employment is terminated

14


--------------------------------------------------------------------------------


by the Company in a manner and under circumstances that would be considered a
termination by the Company without Cause if it had occurred during the Protected
Period, and (ii) it is reasonably demonstrated by the Executive that such
termination of employment was at the request of a third party that had taken
steps reasonably calculated to effect a Change of Control or otherwise arose in
connection with or in anticipation of a Change of Control, then the Term of this
Agreement shall be automatically extended to December 31 of the year in which
such Change in Control occurs.

(signatures on following page)

15


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused this Agreement to be executed in its name on its behalf, all as of the
day and year first above written.

 

 

[Name of Executive]

 

 

 

 

 

 

 

SUPERIOR ESSEX INC.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

16


--------------------------------------------------------------------------------


EXHIBIT A

RELEASE

In exchange for the benefits described in the attached Change of Control
Employment Agreement dated as of                      , 200    (the
“Agreement”), to which I agree I am not otherwise entitled, I hereby release
Superior Essex Inc. (the “Company”), its respective affiliates, subsidiaries,
predecessors, successors, assigns, officers, directors, employees, agents,
stockholders, attorneys, and insurers, past, present and future (the “Released
Parties”) from any and all claims of any kind which I now have or may have
against the Released Parties, whether known or unknown to me, by reason of facts
which have occurred on or prior to the date that I have signed this Release in
connection with, or in any way related to or arising out of, my employment or
termination of employment with the Company; provided that such released claims
shall not include any claims to enforce my rights (i) under, or with respect to,
the Agreement, (ii) to indemnification provided at law or pursuant to the
Company’s (or an affiliate’s) By-Laws or insurance or to directors’ and
officers’ liability insurance coverage, (iii) under COBRA or my vested rights
under benefit or incentive plans; or (iv) as a stockholder.  Notwithstanding the
generality of the preceding sentence, such released claims include, without
limitation, any and all claims under federal, state or local laws pertaining to
employment, including the Age Discrimination in Employment Act, Title VII of the
Civil Rights Act of 1964, as amended, 42 U.S.C. Section 2000e et seq., the Fair
Labor Standards Act, as amended, 29 U.S.C. Section 201 et seq., the Americans
with Disabilities Act, as amended, 42 U.S.C. Section 12101 et seq., the
Reconstruction Era Civil Rights Act, as amended, 42 U.S.C. Section 1981 et seq.,
the Rehabilitation Act of 1973, as amended, 29 U.S.C. Section 701 et seq., the
Family and Medical Leave Act of 1992, 29 U.S.C. Section 2601 et seq., and any
and all state or local laws regarding employment discrimination and/or federal,
state or local laws of any type or description regarding employment, including,
but not limited to, any claims arising from or derivative of my employment with
the Company, as well as any and all claims under state contract or tort law or
otherwise.

I hereby represent that I have not filed any action, complaint, charge,
grievance or arbitration against the Company or the Released Parties.

I understand and agree that I must forever continue to keep confidential all
proprietary or confidential information which I learned while employed by the
Company, whether oral or written and as defined in the Agreement (“Confidential
Information”) and shall not make use of any such Confidential Information on my
own behalf or on behalf of any other person or entity, except as specifically
authorized by the Agreement.  I further understand and agree that I am subject
to and will comply with the other restrictive covenants contained in the
Agreement, in accordance with the terms set forth in the Agreement.

I expressly understand and agree that the Company’s obligations under this
Release and the Agreement are in lieu of any and all other amounts to which I
might be, am now or may become entitled to receive from any of the Released
Parties upon any claim whatsoever.

I understand that I must not disclose the terms of this Release and the
Agreement to anyone other than my immediate family, financial advisors (if any)
and legal counsel and that I

A-1


--------------------------------------------------------------------------------


must immediately inform my immediate family, financial advisors (if any) and
legal counsel that they are prohibited from disclosing the terms of this Release
and the Agreement.

It is understood that I will not be in breach of the nondisclosure provisions of
this Release if I am required to disclose information pursuant to a valid
subpoena or court order, provided that I notify the Company (to the attention of
the General Counsel of the Company) as soon as practicable, but prior to the
time in which I am required to disclose information, that I have received the
subpoena or court order which may require me to disclose information protected
by this Release.  Notwithstanding the foregoing, I also may disclose the terms
of this Release to government taxing authorities and/or the SEC.

I agree that any violation or breach by me of my nondisclosure obligations or
other restrictive covenants under the Agreement, without limiting the Company’s
remedies, shall give rise on the part of the Company to a claim for relief to
recover from me, before a court of competent jurisdiction, any and all amounts
previously paid to me or on my behalf by the Company pursuant to Section 4 of
the Agreement, but shall not release me from the performance of my obligations
under this Release.

I will not apply for or otherwise seek employment with the Released Parties
without their written consent.

I have read this Release carefully, acknowledge that I have been given at least
21 days to consider all of its terms, and have been advised to consult with an
attorney and any other advisors of my choice prior to executing this Release,
and I fully understand that by signing below I am voluntarily giving up any
right which I may have to sue or bring any other claims against the Released
Parties, including any rights and claims under the Age Discrimination in
Employment Act.  I also understand that I have a period of 7 days after signing
this Release within which to revoke my agreement in this Release, and that
neither the Company nor any other person is obligated to provide any benefits to
me pursuant to the Agreement until 8 days have passed since my signing of this
Release without my signature having been revoked.  I understand that any
revocation of this Release must be received by the General Counsel of the
Company within the seven-day revocation period.  Finally, I have not been forced
or pressured in any manner whatsoever to sign this Release, and I agree to all
of its terms voluntarily.  I represent and acknowledge that no representation,
statement, promise, inducement, threat or suggestion has been made by any of the
Released Parties or by any other individual to influence me to sign this
Release, except such statements as are expressly set forth herein or in the
Agreement.

This Release is final and binding and may not be changed or modified.

 

A-2


--------------------------------------------------------------------------------